Citation Nr: 1016017	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for Crohn's disease.

Entitlement to an extra-schedular evaluation for Crohn's 
disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to 
August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The issues of entitlement to service connection for an 
abdominal hernia and a acquired psychiatric disorder, both 
secondary to the Veteran's service-connected Crohn's disease, 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
hereby referred to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular rating for 
service-connected Crohn's disease, to include entitlement to 
a total disability rating based on individual unemployability 
(TDIU), is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's Crohn's disease is productive of severe 
diarrhea, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for Crohn's 
disease have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7328, 7329 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in a letter issued in 
February 2008, which was sent prior to the initial 
adjudication of the Veteran's claim and which informed the 
Veteran that he must present evidence that his service-
connected condition had increased in severity to warrant a 
higher rating.  Additionally, a letter issued in August 2008 
provided a description of the criteria necessary to warrant a 
higher rating and examples of the types of medical and lay 
evidence the Veteran may submit that are relevant to 
establishing entitlement to a higher rating.  The Veteran's 
claim was subsequently readjudicated as reflected by January 
2009 statement of the case.  Additionally, in his submitted 
statements and during his examinations for VA purposes, the 
Veteran discussed his symptomatology, and the Veteran has 
been represented by a Service Organization throughout the 
claims process.  Under these circumstances, it is apparent 
that the Veteran would know what was necessary to 
substantiate his claim; thus, any notice errors in this case 
are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA treatment records have been 
obtained, and as referenced above, the Veteran was afforded 
two VA examination to assess his Crohn's disease 
symptomatology during the instant rating period.  
Additionally, the Veteran and his friend testified at a 
hearing before the undersigned Veterans Law Judge.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Increased Rating Claim

The Veteran contends that the current severity of the 
symptoms of his service-connected Crohn's disease entitles 
him to a rating in excess of 10 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations establish a general rating formula for 
digestive system disorders.  38 C.F.R. § 4.114 (2009).  
Ratings are assigned according to the manifestation of 
particular symptoms.  Pursuant to Diagnostic Code 7319, 
irritable colon syndrome is rated 10 percent, or moderately 
disabling, when it results in frequent episodes of bowel 
disturbance with abdominal distress.  It is rated 30 percent, 
or severely disabling, when it results in diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  The Board notes that a 30 
percent evaluation is the highest rating available pursuant 
to this Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 
7319 (2009).  

Pursuant to Diagnostic Code 7328, which outlines the rating 
criteria for  resection of the small intestine, a 20 percent 
evaluation is warranted when the disability is symptomatic 
with diarrhea, anemia, and an inability to gain weight.  A 40 
percent evaluation is warranted when there is a definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss.  A 60 percent 
evaluation is warranted when there is a marked interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings of 
material weight loss.  Where residual adhesions constitute 
the predominant disability, rate this disability under 
Diagnostic Code 7301.  38 C.F.R. § 4.114 (2009).

Diagnostic Code 7329 provides ratings for resection of the 
large intestine.  Resection of the large intestine with 
slight symptoms is rated 10 percent disabling;  resection of 
the large intestine with moderate symptoms is rated 20 
percent disabling; and resection of the large intestine with 
severe symptoms, objectively supported by examination 
findings, is rated 40 percent disabling.  See 38 C.F.R. § 
4.114, Diagnostic Code 7329 (2009).

The instant appeal arises from the Veteran's request for a 
temporary total disability rating for convalescence related 
to his October 2007 surgery to rectify a partial small bowel 
obstruction (an enterovesicula fistula), referred to as a 
ileocolic resection with enterovesicular fistula repair.  The 
Veteran was granted this temporary total disability rating 
for convalescence effective from October 21, 2007 to December 
31, 2007, after which the Veteran's schedular 10 percent 
evaluation was resumed.  Accordingly, when reviewing the 
medical evidence applicable to the instant increased rating 
claim, the Board will not consider this convalescent period.

VA treatment records from January 2008 reflect that the 
Veteran was successfully recovering from his surgery and was 
regaining weight lost in relation to his surgery.  The 
Veteran reported increased bowel movements one to two days 
per week, with up to six bowel movements per day, and that he 
was experiencing some abdominal pain.  A February 2008 VA 
treatment record notes that the Veteran had gained 15 to 16 
pounds since his recent surgery but that he reported that 
consuming certain foods would still cause him to experience 
diarrhea.  A subsequent February 2008 VA treatment record 
reflects that the Veteran reported experiencing a bout of 
increased diarrhea while taking the nonprescription 
medication Theraflu but that he was not experiencing any 
abdominal pain.

The Veteran underwent a VA examination in February 2008 to 
assess the severity of the symptoms of his Crohn's disease.  
During the examination, the Veteran reported having episodic 
diarrhea, which he reported experiencing several times a week 
but less than daily.  He also reported experiencing five-day 
bouts of diarrhea more than 12 times per year and right lower 
quadrant moderate abdominal pain several times per week for 
one to two hours.  On examination, the Veteran reported mild 
abdominal tenderness with palpitation around the area of his 
surgical incision site and related scar.  However, the 
examiner noted that the Veteran had not experienced a weight 
change and that his overall health was good, with no evidence 
of malnutrition or anemia.  The examiner diagnosed the 
Veteran with Crohn's disease status post exploratory 
laparotomy, ileocolic resection and repair of enterovesicular 
fistula, noting that the Veteran continues to require daily 
steroids to control his episodic symptoms, including frequent 
diarrhea.  The examiner noted that the Veteran's Crohn's 
disease had significant effects on his occupational ability, 
noting that the Veteran's disease causes decreased mobility 
and problems lifting and carrying relating to abdominal pain 
caused by his surgical incision, all of which result in 
increased absenteeism.

A May 2008 VA treatment record reflects that the Veteran 
reported occasional right lower quadrant abdominal pain and 
diarrhea once per month, and his weight was noted to have 
increased.  A June 2008 VA treatment record reflects that the 
Veteran reported occasional right lower quadrant abdominal 
pain but that he was not experiencing any diarrhea.  The 
treatment record also reflects that a recent CT scan and 
colonoscopy were interpreted to suggest of recurrent disease 
at the surgical anastomosis (surgical connection of the 
resected portions of the intestine).  An August 2008 VA 
treatment record reflects that while the Veteran had regained 
the weight he lost in conjunction with his October 2007 
surgery, he had recently began to lose weight and was 
experiencing continued right lower quadrant discomfort and 
diarrhea four times per day.

In a November 2008 submitted statement, the Veteran reported 
continuing to experience stomach pain, persistent diarrhea, 
weight loss, and fever after his October 2007 surgery, and 
reported that as a result of his Crohn's disease symptoms, he 
no longer dines at restaurants with friends and family nor 
engages in his former full-time profession as an operator of 
eighteen-wheel trucks. VA treatment records from September 
2008 reflect that the Veteran sought emergency room treatment 
in mid-September after experiencing intermittent abdominal 
pain lasting for 10 to 15 minutes and alternating feelings of 
being hot and cold for the two days prior to the time of 
treatment.  VA treatment records from late September 2008 
reflect that the Veteran again sought emergency room 
treatment after experiencing three to four bouts of diarrhea 
per day and abdominal cramping for two weeks prior to the 
time of treatment.  The Veteran was admitted to treat his 
symptoms, and diagnostic testing performed in conjunction 
with his admission suggested that the Veteran was 
experiencing a flare-up of his Crohn's disease.  

The Veteran underwent another VA examination to assess the 
severity of the symptoms of his Crohn's disease in January 
2009, during which the Veteran reported experiencing an 
increase in the frequency of his diarrhea, abdominal pain, 
and severe gas. On physical examination, the Veteran reported 
mild diffuse abdominal tenderness.  The Veteran also reported 
part-time employment as a construction flagger for one to two 
years prior to the time of the examination and that he had 
lost approximately 16 weeks of work in the year prior to the 
examination (i.e., since his temporary total rating for 
convalescence expired and his schedular 10 percent rating was 
resumed in January 2008) due to his abdominal pain and 
diarrhea.  The examiner opined that the Veteran's Crohn's 
disease causes significant occupational impairment due to the 
Veteran's lack of stamina, weakness or fatigue, and pain, 
resulting in the Veteran's increased absenteeism.  

VA treatment records from November 2009 reflect that the 
Veteran underwent a colonoscopy to monitor his Crohn's 
disease, and a January 2010 VA treatment record reflects that 
the Veteran reported experiencing intermitted diarrhea and 
bright red blood per rectum and that he had recently ceased 
working (although at the time he reported he had ceased 
working due to the sunburn he received on the job site and 
not due to the symptoms of his Crohn's disease).  This 
treatment also reflects that the Veteran's weight had 
recently increased, and the Board notes that the Veteran's 
weight was recorded as 156 pounds at his February 2008 VA 
examination and as 172 pounds at the time of his January 2010 
treatment.

The Veteran also participated in a Board hearing before the 
undersigned Veterans Law Judge in January 2010, during which 
he reported experiencing diarrhea almost daily, but that his 
symptoms varied and that some days his symptoms were more 
severe than others.  The Veteran stated that during a typical 
flare-up, he would experiencing diarrhea several times a day 
for two to three days, but at other times his bout of 
diarrhea would last for only one day.  The Veteran also 
reported experiencing related abdominal pain, and testified 
that he had ceased his full-time employment as a tractor-
trailer operator due to the severity of his Crohn's disease 
symptoms and that he had maintained part-time employment 
until August of 2009 when his Crohn's disease symptoms caused 
him to leave his jobsite too often and therefore rendered him 
unable to maintain that form of employment, as well.  The 
Veteran's friend, who also presented testimony at the 
Veteran's hearing, testified that the Veteran had ceased 
engaging in social activities due to his Crohn's disease 
symptoms. 

After reviewing all of the evidence of record and considering 
it in relation to the applicable rating criteria, the Board 
concludes that the severity of the Veteran's Crohn's disease 
is more accurately reflected by a 30 percent disability 
rating.   While the medical evidence of record reflects that 
the Veteran experienced some remission in the severity of his 
diarrhea and abdominal distress after his October 2007 
related surgery, the subsequent medical records reflect that 
the his frequent diarrhea and abdominal pain soon returned 
and resulted in him seeking emergency room treatment twice in 
September 2008.  Moreover, at his recent VA examination, the 
Veteran reported that the severity of his diarrhea and 
abdominal pain had increased in severity, and during his 
recent Board hearing, the Veteran testified that he 
experiences diarrhea almost daily.  Accordingly, the Board 
concludes that a 30 percent rating for severe irritable colon 
syndrome, manifested by diarrhea with more or less constant 
abdominal distress, is warranted pursuant to Diagnostic Code 
7319.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2009).

As noted above, a 30 percent rating is the highest rating 
available pursuant to Diagnostic Code 7319, and the Board 
does not find that the Veteran's Crohn's disease 
symptomatology warrants a rating in excess of 30 percent 
pursuant to the other potentially applicable rating criteria.  
While the Veteran's small and large intestine were resected 
in conjunction with his October 2007 surgery, the Board finds 
that the related residuals from this surgical resection do 
not warrant a rating in excess of 30 percent.  As referenced 
above, 40 percent disability evaluations pursuant to 
Diagnostic Codes 7328 and 7329 are available when the 
residuals of the Veteran's resected large intestine are 
severe or when the residuals of his resected small intestine 
are productive of marked interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings of material weight loss.  
38 C.F.R. § 4.114, Diagnostic Codes 7328, 7329 (2009).  The 
Veteran's VA examinations have noted no evidence of 
malnutrition, anemia, or weight loss, and the Veteran's 
recent VA treatment records reflect that the Veteran has 
actually gained weight.  Accordingly, the evidence of record 
does not reflect an objective basis for assigning a rating in 
excess of 30 pursuant to either Diagnostic Code 7328 or 7329.

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's submitted statements and hearing 
testimony reporting the severity of the symptoms of his 
Crohn's disease.  Indeed, the Board's decision to increase 
the Veteran's disability evaluation to 30 percent is based on 
the Veteran's reports of the frequency of his diarrhea and 
abdominal pain.  However, as outlined above, the objective 
evidence of record, including the Veteran's documented body 
weight and lack of evidence of any sustained malnutrition or 
anemia, fails to reflect a basis for granting an evaluation 
in excess of 30 percent based on the applicable schedular 
rating criteria.

Accordingly, a basis for granting a schedular rating of 30 
percent, but not more, has been presented.  The Board notes 
that the issues of referral for consideration of an 
extraschedular rating and an implied claim of TDIU per Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009), are addressed 
in the Remand portion of this decision.


ORDER

A schedular 30 percent rating for the Veteran's service-
connected Crohn's disease is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

With regard to an extraschedular rating, the Board concludes 
that the evidence of record, as reported by the Veteran, 
reflects that the severity of his Crohn's disease warrants 
referral for consideration of a higher rating on an 
extraschedular basis.  

At his recent January 2009 VA examination, the Veteran 
reported missing 16 weeks of work due to his Crohn's disease 
in the past year, and the likelihood of the Veteran's 
absenteeism resulting from his Crohn's disease symptomatology 
is corroborated by both the February 2008 and January 2009 VA 
examiner's opinions that the Veteran's Crohn's disease would 
cause significant effects on his occupation.  Additionally, 
the Veteran was hospitalized in September 2008 for treatment 
of a flare-up of his Crohn's disease, and as referenced 
above, he underwent a small and large bowel surgical 
resection due to his Crohn's disease in October 2007.  Thus, 
the Board concludes the criteria for referral for 
consideration of an extraschedular rating have been met, and 
the Board is required to remand this claim to the RO/AMC for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The Board further notes that pursuant to the holding in Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009),  the Board must 
consider whether a request for a TDIU has been expressly 
raised by a claimant or reasonably raised by the record when 
adjudicating a claim for increased compensation.  In the 
instant case, the evidence of record, including the Veteran's 
submitted statements, Board hearing testimony, and statements 
made during his VA examinations, reflects that the Veteran 
contends that he is currently unemployed due to his service-
connected Crohn's disease.  Specifically, the Veteran has 
reported that he ceased his former full-time career as a 
commercial truck operator due to the symptoms of his Crohn's 
disease, subsequently worked part-time as a construction site 
traffic director for approximately one to two years, and then 
ceased his part-time employment when his Crohn's disease 
symptoms made maintaining part-time employment difficult, as 
well.  Thus, the evidence of record reflects that the Veteran 
has asserted that he is unemployable due to the instant 
service-connected disability, and therefore a claim of TDIU 
is raised by the record.

Extraschedular consideration of the Veteran's increased 
rating claim should also include consideration of entitlement 
to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to 
the appropriate department officials under 
38 C.F.R. § 4.16(b) (Director, 
Compensation and Pension Service) for 
extraschedular consideration of the 
Veteran's claims for an increased rating 
for service-connected Crohn's disease and 
a total disability rating based on 
individual unemployability.

2.  Upon return of the Veteran's case to 
the RO/AMC, the Veteran's increased rating 
and TDIU claims should be readjudicated.  
If the full benefit sought remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to the 
Board for 	further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


